EXHIBIT 10.4

Federal Home Loan Bank Of San Francisco

Resolution

January 25, 2007

RESOLVED, that the Board of Directors of the Federal Home Loan Bank of San
Francisco hereby approves the 2007 Board of Directors Compensation and Expense
Reimbursement Policy attached as Exhibit A.

 

I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on January 25, 2006.

/s/   Lisa MacMillen

Lisa B. MacMillen, Senior Vice President and

    Corporate Secretary

 



--------------------------------------------------------------------------------

Exhibit A

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

BOARD OF DIRECTORS

COMPENSATION AND EXPENSE REIMBURSEMENT POLICY

2007

The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2007.

Compensation

To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay meeting fees to the Directors as
follows:

 

Meeting    Position    Meeting Fee

Board

   Chairman    $ 4,000

Board

   Vice Chairman    $ 3,000

Board

   Director    $ 2,000

 

Meeting    Position   

Meeting Fee

(subject to an annual limit of $13,000)

Board committee    Committee chairman, vice chairman,
or member    $750

System Directors’

orientation or conference

   Director    $750

Total annual compensation for members of the Board is limited as follows:

 

Position    Annual limit

Chairman

   $ 29,944

Vice Chairman

   $ 23,955

Director

   $ 17,967

A Board member may receive a fee for participation in one Board meeting by
telephone. No other fee will be paid for participation in meetings of the Board
or committees by telephone or participation in other Bank or Federal Home Loan
Bank System activities. Although Director participation in these activities is
necessary and appropriate, they are related to the scheduled meetings of the
Board and committees and are therefore covered by the scheduled meeting
compensation.

The President of the Bank is authorized to interpret this Policy, as necessary,
according to applicable statutory, regulatory and policy limits.

 



--------------------------------------------------------------------------------

Expense Reimbursement

The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.

For expense reimbursement purposes, Directors’ “official duties” include:

 

1) Meetings of the Board and Board committees

2) Meetings requested by the Federal Housing Finance Board and Federal Home Loan
Bank System committees

3) Meetings of the Council of Federal Home Loan Banks and its committees

4) Meetings of the Bank’s Affordable Housing Advisory Council

5) Events attended on behalf of the Bank when requested by the President in
consultation with the Chairman

6) Other events attended on behalf of the Bank with the prior approval of the
EEO-Personnel-Compensation Committee of the Board.

Each Director is responsible for making his or her own travel arrangements
(including hotel accommodations) to attend meetings for which expenses may be
reimbursed.

Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank’s Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.

To be reimbursed for allowable expenses, a Director must complete a statement
itemizing the expenses within 30 days of completion of any covered trip or
activity. The statement, prepared on the Director’s letterhead, must be
submitted to the Bank’s Assistant Corporate Secretary and must include the
following information:

 

1) Meeting(s) or event(s) attended, with dates and locations

2) Itemization of reimbursable expenses, with supporting receipts for any
expense exceeding $50.00

3) Ticket receipt or e-ticket confirmation for airline travel

4) To whom reimbursement should be made payable.

Records

The Bank will maintain records of (i) Directors’ attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed.